Title: From George Washington to the Director of the Military Hospitals, 3 June 1779
From: Washington, George
To: Director of the Military Hospitals


        
          Sir.
          [Middlebrook, 3 June 1779]
        
        You will be pleased to direct the removal of the sick from the hospitals at Sommerset to the huts of the Artillerists at Pluckimin. This is not intended to be executed immediately, as it would draw off from the Army the waggons which may be now employed—but as soon as proper assistance can be procured from the Quarter Master General for this purpose.
        Such sick of the Army as remain on the Ground may be attended to in the huts and removed to Pluckimin with those from the hospitals.
        When the Park moves, you will send a Careful person to Pluckimin to make the necessary arrangements for the reception of the hospital stores and sick, instructing him to avoid interference Should General

Knox have occupied any of the huts &c. with the Stores of the Park. Given at Head Quarters Middle Brook 3d June 1779.
        
          G: W——n
        
      